Citation Nr: 0516912	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
hypertension during the period prior to March 1, 2005, and a 
rating in excess of 20 percent for hypertension during the 
period beginning March 1, 2005, to include restoration of a 
40 percent rating.  

2.  Entitlement to an increased evaluation for hypertensive 
heart disease with cardiac arrhythmia, currently rated 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from July 1977 to October 1977 and from May 1983 to September 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran was scheduled for a hearing before the Board in 
June 2005, but failed to appear.  He has not requested that 
the hearing be rescheduled.

 
REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.  

The Board notes that during the September 2003 VA general 
medical examination, the veteran indicated that he received 
regular private and VA medical treatment for his 
cardiovascular disorders.  The most recent private medical 
records on file are dated in 1998.  

The veteran's most recent VA examination for rating purposes 
was performed in January 2004.  At that examination, his 
blood pressure was 216/132.  Due to the elevated blood 
pressure, the stress test was cancelled and the veteran was 
sent to the emergency room in an attempt to control his blood 
pressure.  Although the record reflects that in December 
2004, the RO requested pertinent VA outpatient records for 
the period since December 2003 and that no such records were 
received, the record does not show that the RO arranged for 
the veteran to be afforded another VA examination that 
includes the required testing that could not be accomplished 
in connection with the January 2004 examination.  

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  Accordingly, 
the case is REMANDED to the RO (via the Appeals Management 
Center (AMC) in Washington, D.C.) for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
the disabilities at issue during the 
periods of these claims or the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf.  In 
particular, the veteran should be 
requested to submit all records pertaining 
to private medical treatment or evaluation 
for his hypertension or hypertensive heart 
disease during the period from 1998 to the 
present, or provide the RO or the AMC with 
the identifying information and 
appropriate authorization to enable VA to 
obtain the records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
December 2003.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected hypertensive heart disease and 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner.  All appropriate tests should 
be conducted, to include repeated blood 
pressure testing, an echocardiogram and 
testing to determine the level of 
metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or 
syncope occurs.  If exercise testing to 
determine METs cannot be done because of 
medical reasons, the examiner should 
provide an estimation of METs due to 
heart disease.  The examiner should note 
whether the veteran has congestive heart 
failure, left ventricular dysfunction, 
and/or cardiac hypertrophy or dilation.  
The veteran's ejection fraction must also 
be determined.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  No action is required of the 
veteran until he is otherwise notified, but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


